Order and judgment unanimously affirmed without costs. Memorandum: We agree with Special Term that plaintiff has failed to plead sufficient evidentiary facts to sustain an independent cause of action for fraud. The fraudu*945lent concealment alleged in the complaint is an element of plaintiffs cause of action for legal malpractice (see, Simcuski v Saeli, 44 NY2d 442). (Appeal from order and judgment of Supreme Court, Erie County, Ricotta, J.-dismiss cause of action.) Present—Doerr, J. P., Denman, Boomer, Green and Balio, JJ., concur.